DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 
This action is in response to the amendment dated 3/2/2022 that was entered with the submission of the request for continued examination dated 3/2/2022.  No claims are currently amended.  Claims 21-37 are newly added.  Claims 1-18 have been canceled.  Presently, claims 19-37 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/5/2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 19-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record does not disclose or suggest a method of assembling a valve wherein the method comprises positioning a knob of the valve onto the valve body, wherein the knob comprises respective internal threads formed in the second-handed direction, rotating the knob in a second direction such that the respective internal threads of the knob engage and pass through the respective external threads of the valve body and, after the respective internal threads of the knob pass through the respective external threads of the valve body and disengage therefrom, rotatably coupling the knob to the needle in combination with the other limitations of the claim.
Claims 20-26 depends from claim 19, either directly or indirectly, and, therefore, claims 20-26 are allowable for containing the allowed subject matter of claim 19.
Regarding claim 27, the prior art of record does not disclose or suggest a method comprising causing the internal feature of a knob to engage and pass through the external feature of a valve body as the knob moves in the linear direction; and after the internal feature of the knob passes through the external feature of the valve body and disengages therefrom, rotatably coupling the knob to a needle such that rotation of the knob causes the needle to rotate therewith in combination with the other limitations of the claim.
  Claims 28-37 depends from claim 27, either directly or indirectly, and, therefore, claims 28-37 are allowable for containing the allowed subject matter of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	
	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753